Citation Nr: 0711755	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  04-33 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for pseudofolliculitis 
barbae, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to April 
1964.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in February 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The veteran testified before the undersigned Veterans Law 
Judge in January 2006.  A transcript of the hearing has been 
associated with the claims file

This case was previously before the Board, in May 2006, when 
it was remanded for further development, including to obtain 
additional VA treatment records and to accord the veteran 
additional VA examination.  


FINDING OF FACT

The service-connected pseudofolliculitis barbae is manifested 
by no more than 30 percent of the exposed area affected and 
no more than 5 percent of the total body area affected.  Thee 
is no evidence of constant or near constant systemic therapy 
or treatment by immunosuppressive medication in the last 12 
months; disfigurement of the head, face, or neck with visible 
or palpable tissue loss, gross distortion, asymmetry; or of 
scarring in an area exceeding 144 square inches or 929 square 
centimeters; or of unstable or painful scars or scars that 
limit the motion of the body part affected.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
pseudofolliculitis barbae are not met. 38 U.S.C.A. § 1155, 
5102, 5103, 5013A, 5107(a) (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159, 3.321(b)(1), 4.1, 4.7, 4.10, 4.14 4.21, 
4.118, Diagnostic Code 7806 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103(a), VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

In this case, pre-adjudication VCAA notice was provided by a 
letter dated in August 2003.  The letters provided 
information concerning the type of evidence needed to 
substantiate the claim for increased evaluation, namely, that 
the service-connected disability had increased in severity.  
The veteran was informed that VA would obtain service 
records, VA records and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  He was asked to submit evidence, which would include 
that in his possession, in support of his claim.  Subsequent 
additional notice of the type of evidence needed to establish 
effective date and disability evaluation should the claim be 
granted was provided by letters dated in August 2006.

The above-described actions ensured that the veteran had a 
meaningful opportunity to participate effectively in the 
processing of his claims.  He had the opportunity to submit 
additional argument and evidence, which he did.  And he had 
the opportunity to testify as to the issue before the 
undersigned Veterans Law Judge.  He has demonstrated his 
awareness of the type and kind of evidence needed to prevail 
in his claim for service connection.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d. 1328 (2006) (Fed 
Cir. Apr. 5, 2006); and Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006).

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini, supra, (38 C.F.R. 
§ 3.159 notice); and of Dingess, supra (notice was provided 
on all of the five elements of a service connection claim). 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained the veteran's 
available service medical records, VA and non-VA treatment 
records, and afforded the veteran a VA examination.  In 
addition, pursuant to the Board's May 2006 remand, the AMC/RO 
obtained additional VA treatment records and accorded the 
veteran an additional VA examination.  

Given the foregoing, and as the veteran has not identified 
additional records pertinent to the claim, no further 
assistance to the veteran in developing the facts pertinent 
to the claim is required to comply with the duty to assist.
Increased Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2002). Separate diagnostic 
codes identify the various disabilities. Id. Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder. 38 C.F.R. §§ 
4.1 and 4.2 (2006).

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2006), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor, 38 C.F.R. § 
4.3 (2006). If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7 (2006).

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

The RO originally granted service connection for folliculitis 
of the chin in a July 1964 rating decision, evaluating the 
disability as 10 percent disabling. In August 1971, the 
evaluation was decreased to zero percent.  By a rating 
decision in August 1988, the RO again granted a 10 percent 
evaluation.

In July 2006, the RO increased the evaluation assigned the 
disability-now described as pseudofolliculitis barbae-to 30 
percent, effective August 5, 2003, the date the veteran's 
claim for increase was received.  However, as this is not the 
maximum evaluation offered by the diagnostic code, the claim 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).

The 30 percent evaluation has been confirmed and continued to 
the present.

The veteran contends that his service connected 
pseudofolliculitis barbae is worse than evaluated.  The 
veteran is competent to report his symptoms and complaints.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, he 
is not competent to offer medical opinion as to extent of his 
disabilities as there is no evidence of record that he has 
specialized medical knowledge.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

The service connected pseudofolliculitis barbae has been 
evaluated under Diagnostic Code 7806, as dermatitis or 
eczema.  Diagnostic Code 7806 provides a general rating for 
dermatitis or eczema.  A higher, 60 percent, evaluation is 
afforded where more than 40 percent of the entire body, or 
more than 40 percent of the exposed areas, are affected, or 
where constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
during the past 12-month period.  Or, the criteria direct 
that the disability be rated as disfigurement of the head, 
face, or neck under Diagnostic Code 7800, or scars under 
Diagnostic Codes 7801 through 7805, depending on the 
predominant disability.

Diagnostic Code 7800 concerns disfigurement of the head, 
face, and neck. A 30 percent evaluation is warranted for 
visible or palpable tissue loss and either gross distortion 
of asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips) or; with two or three characteristics of 
disfigurement. A 50 percent evaluation is warranted for 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or with four or five 
characteristics of disfigurement.  The characteristics of 
disfigurement are defined in Note (1) following as 1) a scar 
that measures five or more inches (13 or more centimeters) in 
length, 2) a scar that is at least one- quarter inch (.5 
centimeters) wide at the widest part, 3) a scar for which the 
surface contour of the scar is elevated or depressed on 
palpation, 4) a scar that is adherent to the underlying 
tissue, 5) a scar in which the skin is hypo-or hyper-
pigmented in an area exceeding six square inches (39 square 
centimeters), 6) a scare where the skin texture is abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 square centimeters), 7) a 
scar where the underlying soft tissue is missing in an area 
exceeding six square inches (39 square centimeters), and 8) a 
scar where the skin is indurated and inflexible in an area 
exceeding six square inches (39 square centimeters). Note (2) 
following indicates that loss of tissue of the auricle under 
Diagnostic Code 6207 should be evaluated under diagnostic 
codes concerning loss of one or both eyes. This is not 
applicable here. Note (3) directs that unretouched color 
photographs should be taken into consideration when 
evaluating under these criteria.

Diagnostic Code 7801 refers to scars other than scars of the 
head, face, or neck, that are deep or cause limited motion. 
Under this diagnostic code, a 30 percent evaluation is 
warranted for an area or areas exceeding 72 square inches 
(465 square centimeters), and a 40 percent evaluation is 
warranted for an area or areas exceeding 144 square inches 
(929 square centimeters). Note (1) following directs that 
scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk will be separately rated and combined in 
accordance with 38 C.F.R. § 4.25. Note (2) defines a deep 
scar as one associated with underlying soft tissue damage.

Diagnostic Code 7802, 7803, and 7804 concern scars of other 
than the head, face, or neck that are superficial and do not 
cause limited motion, superficial, unstable scars, and 
superficial scars that are painful on examination, 
respectively. A 10 percent rating is the highest evaluation 
afforded under these diagnostic codes. Note (1) under 
Diagnostic Code 7802 states that scars in widely separated 
areas will be separately rated and combined in accordance 
with 38 C.F.R. § 4.25. Note (2) states that a superficial 
scar is one not associated with underlying soft tissue 
damage. Note (1) under Diagnostic Code 7803 states that an 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar. Note (2) indicates 
that a superficial scar is one not associated with underlying 
soft tissue damage. Note (1) following Diagnostic Code 7804 
indicates that a superficial scar is one not associated with 
underlying soft tissue damage. Note (2) states that a 10 
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation.

Diagnostic Code 7805 directs that other scars are to be 
evaluated based on limitation of function of the affected 
part. See 38 C.F.R. § 4.118, Diagnostic Code 7819 (2006).

VA examinations conducted in October 2003 and June 2006 
reflect observations of hyperpigmented papules and 
hyperpigmentation without scarring.  The hyperpigmented 
papules were described as bumpy in texture and were found to 
occupy approximately 30 percent of the surface area of the 
face and less than 5 percent of the surface area of the 
entire body.  No other skin abnormalities were noted, and no 
scarring was found.  The skin texture was described as bumpy 
but not otherwise elevated or depressed, or adherent to the 
underlying skin.  No soft tissue abnormality, induration, or 
inflexibility was found.  The veteran complained of pain, but 
no pain or pain on palpation was observed in either 
examination.  Rather, the examiner stated in May 2006 that 
the veteran reported he had not sought treatment by a 
dermatologist and specifically noted that the veteran had not 
been prescribed any systemic steroids or immunosuppressive 
medication during the last 12 months or, in fact, at any time 
since the onset of the condition.  Seasonal exacerbations 
were reported in warm weather.

Photographs of the veteran's chin, cheek area, and neck area 
have been received and appear to show pigmented bumps over 
the area as described by the examiners, above.  There do not 
appear to be any other areas of disfiguration or scarring as 
described in the regulations.

The medical evidence reveals findings of pseudofolliculitis 
affecting no more than 30 percent of the exposed part 
affected, and less than 5 percent of the entire body surface.  
The evidence dos not demonstrate that systemic therapy or 
treatment by immunosuppressive medication has been prescribed 
for a constant or near-constant period in the last 12 months.  
There is no evidence of findings of disfigurement of the 
head, face, or neck with visible or palpable tissue loss, 
gross distortion, and asymmetry; or of scarring in an area 
exceeding 144 square inches or 929 square centimeters.  
Finally, there is no evidence that the veteran's 
pseudofolliculitis affects the movement of any body part, or 
that the condition is characterized by scars that are 
unstable.

As to the veteran's complaints of pain, the Board accepts the 
veracity of the veteran's statements but notes that neither 
examiner noted objective pain or pain on palpation.  Absent 
objective evidence of pain or pain on palpation, the Board is 
unable to find that the manifestations of pain, or of 
seasonal exacerbations, are greater than that contemplated by 
the 30 percent evaluation already assigned.

Entitlement to extraschedular evaluation 38 C.F.R. § 3.321(b) 
was considered but, in the present case, the evidence does 
not support a finding that the disability picture is so 
exceptional or unusual as to render impractical the 
application of the regular schedular criteria.  

The preponderance of evidence is against an evaluation in 
excess of 30 percent for the service connected 
pseudofolliculitis barbae; there is no doubt to be resolved; 
and an increased rating is not warranted.


ORDER

An evaluation greater than 30 percent for pseudofolliculitis 
barbae is denied







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


